Case 5:21-cv-00156-TJC-PRL Document 7 Filed 06/11/21 Page 1 of 2 PageID 32




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


  LARRY LEWIS,

        Plaintiff,

  v.                                                Case No. 5:21-cv-156-TJC-PRL

  UNITED STATES OF AMERICA,

        Defendant.


                                     ORDER

        This case is before the Court on Plaintiff Larry Lewis’s Motion to Proceed

  In Forma Pauperis (Doc. 2). On April 13, 2021, the assigned United States

  Magistrate    Judge   issued   a   Report   and     Recommendation   (Doc.   5),

  recommending that this case be dismissed for failure to state a claim upon

  which relief may be granted. On April 23, 2021, Lewis filed objections to the

  Report and Recommendation. Doc. 6. Upon de novo review of the file and for the

  reasons stated in the Report and Recommendation (Doc. 5), it is hereby

        ORDERED:

        1.     The Objections (Doc. 6) to the Report and Recommendation (Doc. 5)

  are OVERRULED.

        2.     The Report and Recommendation of the Magistrate Judge (Doc. 5)

  is ADOPTED as the opinion of the Court. However, the Court limits its holding
Case 5:21-cv-00156-TJC-PRL Document 7 Filed 06/11/21 Page 2 of 2 PageID 33




  that the political question doctrine bars Plaintiff’s claim to the facts alleged in

  the complaint.

          3.   Plaintiff Larry Lewis’s Motion to Proceed In Forma Pauperis (Doc.

  2) is DENIED.

          4.   This case is DISMISSED without prejudice.

          5.   The Clerk is directed to terminate any pending motions and to close

  the case file.

          DONE AND ORDERED in Jacksonville, Florida the 11th day of June,

  2021.




  tn
  Copies to:

  Honorable Philip R. Lammens
  United States Magistrate Judge

  Counsel of record




                                          2
